People v Slavik (2018 NY Slip Op 07761)





People v Slavik


2018 NY Slip Op 07761


Decided on November 14, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2016-11798
 (Ind. No. 1225/96)

[*1]The People of the State of New York, respondent,
vTodd Slavik, appellant.


Laurette D. Mulry, Riverhead, NY (Lisa A. Marcoccia of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Glenn Green of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant pursuant to CPL 450.10(5) from an order of the Supreme Court, Suffolk County (Mark D. Cohen, J.), dated August 18, 2016, which denied, without a hearing, his motion pursuant to CPL 440.30(1-a) for forensic DNA testing of certain evidence.
ORDERED that the order is affirmed.
The defendant's motion pursuant to CPL 440.30(1-a) for DNA testing of evidence was properly denied, as the defendant failed to allege any facts demonstrating that there was a reasonable probability that the verdict would have been more favorable to him had DNA testing been performed and the results been admitted at trial (see People v Pitts, 4 NY3d 303, 311; People v Gentile, 156 AD3d 814; People v Letizia, 141 AD3d 1129; People v Kaminski, 61 AD3d 1113, 1115; People v Williams, 47 AD3d 648; People v Fuentes, 44 AD3d 871; People v Mattocks, 15 AD3d 676, 677).
MASTRO, J.P., BALKIN, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court